DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 06/30/2022.
Applicant’s arguments, see pages 5-10, filed 06/30/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

  Reasons for Allowance
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, An electrowetting device having all the claimed features of applicant's instant invention, specifically including:  in claim 1, the first relative arrangement being defined as a relative arrangement where two or more TFTs that are connected to any one of the plurality of first wiring lines alternately include, along the row direction: TFTs that are connected to the first electrodes belonging to one of a pair of rows adjoining the one first wiring line; and TFTs that are connected to the first electrodes belonging to the other row; the second relative arrangement being defined as a relative arrangement where two or more TFTs that are connected to any one of the plurality of second wiring lines alternately include, along the column direction: TFTs that are connected to the first electrodes belonging to one of a pair of columns adjoining the one second wiring line; and TFTs that are connected to the first electrodes belonging to the other column and in claim 6, a plurality of second wiring lines extending along a column direction, the plurality of second wiring lines being connected to the plurality of TFTs, wherein, the plurality of first electrodes are disposed in such a manner that any two adjacent first electrodes neighboring along a row direction, a column direction, or an oblique direction that is inclined with respect to the row direction and the column direction partially overlap each other via an insulating layer, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872